Opinion issued April 13, 2006








 
 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00293-CR
____________

IN RE RONALD DWAYNE WHITFIELD, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
           Relator, Ronald Dwayne Whitfield, filed a petition for writ of mandamus,
complaining that his request for entry of a nunc pro tunc order and a bench warrant
for his return to Harris County have been ignored.  We deny the petition.  
          We review pro se applications with less stringent standards than formal
pleadings drafted by lawyers.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  However, relator’s  petition does
not identify the respondent judge or the court,  does not specify the relief sought, and
does not include a certified or sworn copy of any order complained of or any other
document showing the matter complained of.  See Tex. R. App. P. 52.3(d), (j)(1)(A). 
Even a pro se applicant for a writ of mandamus must show himself entitled to relief. 
Barnes, 832 S.W.2d at 426.
          Moreover, relator’s petition filed in this Court does not meet the requirements
of the Texas Rules of Appellate Procedure because it does not certify that a copy was
served on a respondent.  See Tex. R. App. P. 9.5.
          The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).